UNITED STATES DISTRICT COURT ‘
FOR THE DISTRICT OF COLUMBIA F I l E v

Ng\,l 1 6 2011
)
B d L ~, clerk U.S. District ana
emar w § Balikruptcy Courts

Plaintiff, )

)

v. ) civil Acri@n N@. 1 g ¢’U;{,L'

)

Richard Sarles et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75
F.R.D. 497, 498 (D.D.C. l977).

Plaintiff is a District of Columbia resident. He sues the General Manager and Chief

Executive Officer of the Washington Metropolitan Area Transit Authority ("WMATA") and the

Director of the National Park Service (“‘NPS") for "unfair hiring practices, selective hiring
practices, nepotism and unfair business practice[s][.]" Compl. Caption. Plaintiff alleges that he
applied for janitorial and maintenance positions with WMATA, apparently between April and
July of 201 1, see Compl. at 1, and for a maintenance position with the NPS "on or around the
first week of June 2011." Id. at 3. On July 25, 2011, NPS informed plaintiff that "the
application you submitted was incomplete" and that he "did not meet the ‘Screen-out-Element`
of the position." Compl. Ex. 3. Plaintiff alleges that he did not receive a response from
WMATA, "but [he] has been informed by numerous individuals, some working for Metro, that
Metro has hired and have been hiring for these positions through nepotism, and buddy-to-buddy
system of who you know in the work place." Compl. at 2. Plaintiff seeks $400,000 in damages.
Id. at 5.

Although plaintiff states the basis of jurisdiction as 28 U.S.C. § 1331, Compl. at l, his
generalized and conclusory accusations do not provide adequate notice of a claim "arising under
the Constitution, laws, or treaties of the United States." Id.; see Ashcroft v. Iqbal, 129 S.Ct.
1937, 1950 (2009) ("While legal conclusions can provide the framework of a complaint, they
must be supported by factual allegations."); Bell Atlarzlz'c Corp. v. Twombly, 550 U.S. 544, 555
(2007) (a plaintiff s "[f]actual allegations must be enough to raise a right to relief above the
speculative level . . . .") (citations omitted); Akl‘ieselskabel/IF 21 . N0v. 2001 v. Fame Jeans, Inc.,
525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We have never accepted ‘legal conclusions cast in the form
of factual allegations’ because a complaint needs some information about the circumstances

giving rise to the claims.") (quoting Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C.

Cir. 1994)). Therefore, the complaint will be dismissed. A separate Order accompanies this

Memorandum Opinion.

 /Aw%

United Sta§s /District Judge

Date:November § ,2011